Citation Nr: 0722897	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for oropharyngeal tonsillar 
squamous cell carcinoma, to include as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a county veteran service officer


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1962 to August 
1966.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2001 decision by 
the RO which denied service connection for oropharyngeal 
tonsillar squamous cell carcinoma, to include as due to 
herbicide exposure.  A videoconference hearing at the RO was 
held in August 2003.  The Board remanded the appeal for 
additional development in June 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not serve in the Republic of Vietnam and 
is not shown to have any exposure to herbicides during 
service.  

3.  Oropharyngeal tonsillar squamous cell carcinoma was not 
present in service or until many years thereafter and there 
is no competent evidence of a causal connection between the 
veteran's tonsillar cancer and service or any incident 
therein, to include any claimed exposure to herbicide agents.  


CONCLUSION OF LAW

Oropharyngeal tonsillar squamous cell carcinoma was not 
incurred in or aggravated by active duty, may not be so 
presumed, nor may the veteran's tonsillar cancer be presumed 
to have been incurred as a result of herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in May 2003 and July 2004 fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters were not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and 
supplemental statements of the case were promulgated in June 
and September 2005, and January 2006.  The veteran was 
notified of the evidence that was needed to substantiate his 
claim and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA and private medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran also testified at a 
videoconference hearing before the undersigned member of the 
Board in August 2003.  The Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or an effective date prior to the rating decision on appeal.  
However, as the Board has concluded that the preponderance of 
the evidence is against the claim of service connection for 
oropharyngeal tonsillar squamous cell carcinoma, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in active service.  § 3.303(d).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than ones listed in 38 C.F.R. 
§ 3.309(a), however, will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) 
(2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) manifested to a degree of 10 percent at any time 
after service shall be service connected, if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Further, where a veteran had active service continuously for 
90 days or more during a period of war, and a malignant tumor 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  It is not required that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Analysis

The veteran contends that he was exposed to various 
herbicides while stationed at an air force base (AFB) in 
Alaska in 1965 and 1966, and believes that his oropharyngeal 
tonsillar squamous cell carcinoma was caused by herbicide 
exposure.  

The favorable evidence includes letters from several private 
physicians, Drs Terrill, Kasperbauer, Strome, Schulte, and 
Hill, and a statement provided by the veteran from Master 
Sergeant R. N. A.  

The letter from Master Sergeant A. was to the effect that he 
was stationed with the veteran at the AFB in Alaska, and that 
he had first hand knowledge that the veteran was exposed to 
various chemicals, including Agent Orange at that facility.  
He stated that the veteran worked in the Civil Engineering 
Department as an Administrative Assistant, but because of his 
low rank, he was also assigned to other duties including 
mixing chemicals, such as Agent Orange, working on the flight 
line, and unloading hazardous materials from barges.  The 
Master Sergeant did not provide any personal or military 
information other than his rank and designation as "NCOTC 
(Supply)" nor did he provide any information regarding his 
professional relationship to the veteran or the basis for his 
assertions.  

Because VA has no authority to obtain personal information of 
servicemen not directly involved in the claim before it 
without the consent of that individual, the veteran was asked 
to contact the Master Sergeant and obtain pertinent 
information concerning his "first hand knowledge" of the 
veteran's exposure to herbicides and his specific duty 
assignments at the AFB in question.  However, it appears that 
Master Sergeant A. declined to provide any additional 
information.  Contrary to the veteran's testimony that Master 
Sergeant A. was his "day chief" and was also a member of 
the Chemical, Biological, and Radiological (CBR) Team (T p. 
16-17), a review of the evidence of record, including the 
Special Order assigning the veteran to the AFB CBR Team (SO 
M-54, dated November 22, 1965) and the organizational charts 
for the various units assigned to the AFB in Alaska, 
including the NCOIC roster for the 5073rd Air Based Squadron 
(ABSq) (the unit to which the veteran was assigned), fails to 
show any listing of Master Sergeant A. as a member of any of 
the units listed.  The Officer and NCOIC roster for the 
5073rd AB Squadron showed a Chief Warrant Officer as head of 
Supply, one Master Sergeant in charge of Clothing Sales and 
one Master Sergeant in charge of Unit Supply, neither of 
which was Master Sergeant A.  Absent confirmation of Master 
Sergeant A.'s assertions concerning his knowledge of the 
veteran's duty assignments and claimed exposure to herbicides 
in service, the Board finds his statement is of no probative 
value.  

The claims file includes several letters from Dr. Terrill, 
the veteran's family physician, to the effect that the 
veteran's symptoms in service were probably early 
manifestations of his squamous cell carcinoma of the tonsil.  
In a letter dated in December 2006, Dr. Terrill stated that 
the veteran reported that Agent Orange had spilled on him 
while he was stationed in Alaska, and that he was 
subsequently seen by medical personnel on three occasions for 
a very painful sore throat.  Dr. Terrill stated that it 
"seems well documented" that the veteran was treated for 
chronic throat problems on three separate occasions in 
service and that he believed that the subsequent 
oropharyngeal tonsillar squamous cell carcinoma could have 
been at least as likely as not a result of his exposure to 
possible viral or chemical agents in service.  

Initially, the Board notes that Dr. Terrill is not shown to 
have any specific training in the field of oncology or in the 
more specialized field of otorhinolaryngology.  Thus, any 
opinion by Dr. Terrill would be of less probative weight than 
the opinions of physicians who actually practice in the more 
specialized fields, such as, Drs. Kasperbauer, Strome, 
Schulte, and Hill.  Dr. Terrill has offered two different 
theories in this case.  Initially, he opined that the 
veteran's chronic nose and throat problems in service were 
early manifestations of his later developed cancer (see 
December 2002 letter).  As to that opinion, the Board notes 
that Dr. Terrill did not offer any discussion of the facts or 
refer to any specific medical evidence to support his 
conclusion.  His statement was essentially a conclusory 
opinion offered without any supporting clinical data or 
analysis.  The Court has held that a medical opinion based on 
speculation, without any supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); See 
also, Black v. Brown, 5 Vet. App. 177, 180 (1993) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.).  

As to his more recent opinion, it is readily apparent that 
Dr. Terrill relied upon the veteran's self-described history 
of events and medical treatment in service which is not 
confirmed by any objective evidence of record.  Although Dr. 
Terrill indicated in his December 2002 letter that he 
reviewed the veteran's service medical records, it is 
apparent that he did not review them prior to the later 
opinion and, instead, relied upon the veteran's assertions 
that he was treated three times after being exposed to 
chemicals while stationed in Alaska.  Although this point 
will be discussed in greater detail later in the decision, 
the Board notes that not only is there no objective evidence 
that the veteran was exposed to herbicides in service, there 
is no evidence that he was ever treated for any throat 
problems in Alaska subsequent to the time that he claims to 
have been exposed to herbicides.  The Court has held that a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Under the circumstances, the Board finds that Dr Terrill's 
opinion is not probative or persuasive as to the issue at 
hand.  

Similarly, letters from the three surgeons who excised the 
veteran's cancer, Drs. Schulte, Kasperbauer, and Strome, and 
the letter from Dr. Hill, who first diagnosed his cancer, are 
of little probative value.  The physicians did not provide 
any substantive discussion or analysis of the facts nor did 
they offer any definitive opinion as to the etiology of the 
veteran's squamous cell carcinoma.  In fact, Drs. Strome and 
Hill stated, unequivocally, that they did not know the 
etiology of the veteran's cancer.  

The letter from Dr. Schulte (January 2007), was to the effect 
that the veteran was not a drinker or smoker and that his 
cancer was not thought to be a hereditary component.  Dr. 
Kasperbauer indicated that, while not all of the factors 
associated with the development of squamous cell carcinoma of 
the upper aero digestive tract are well established, based on 
the veteran's history and histology, it would be unlikely for 
his cancer to have a significant hereditary component.  
(January 2005 letter).  In December 2000, Dr. Strome wrote 
that he did not know the etiology of the veteran cancer, and 
that it could be multi-factorial since the veteran did not 
smoke or drink.  He noted that any exposure to carcinogenic 
agents that the veteran may have been exposed to in service 
could neither be confirmed nor ruled out as the etiology of 
his cancer.  

In a letter dated in December 2006, Dr. Hill stated that the 
exact etiology of the veteran's cancer was unknown, but 
opined that it was not due to smoking or drinking because the 
veteran did not indulge in either.  He did note that there 
was a family history of laryngeal carcinoma in his father.  
He also indicated that there are numerous carcinogens in the 
environment which can contribute to the development of 
squamous cell carcinomas, including heredity etiologies and 
papilloma viruses, and that he has treated patients with 
significant oral cancers who were never smokers or drinkers.  
None of the physicians offered any substantive discussion or 
analysis of the facts.  While some ruled out possible causes 
of the veteran's cancer, none of them offered any definitive 
opinion as to the specific etiology of the veteran's cancer.  
Thus, the opinions are of limited probative.  

Concerning the claim of possible exposure to herbicides, 
including Agent Orange at the AFB in Alaska, the Board notes 
that a review of Department of Defense inventory of 
herbicides operations outside of Vietnam showed no instance 
of any herbicide use, testing, or disposal at the AFB in 
Alaska.  Additional extensive research by U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly US Armed 
Forces Center Research of Unit Records (USASCRUR)) in 
February 2005 failed to reveal any documentation that 
herbicides were transported, sprayed, stored, or tested at 
the AFB in question.  

As to the veteran's contentions regarding his symptoms, 
medical treatment, duty assignments, and claimed exposure to 
herbicides in service, the Board finds inconsistencies in the 
record.  For example, at the videoconference hearing in 
August 2003, the veteran testified that although he was a 
administrative specialist by training, he was reassigned to a 
civil engineering unit about two weeks after arriving in 
Alaska.  He testified that he did all sorts of work, 
including loading and off loading of barges and planes, and 
handled hazardous materials, but that he did not do any 
typing or administrative work because he didn't know how to 
type.  (T p. 4-5).  

In contrast, his service personnel records showed that he was 
an Administrative Specialist assigned to the 5073rd AB 
Squadron, where he worked as an orderly room clerk.  An 
evaluation report for the period 19 August, to 27 December 
1965 showed that his principal responsibilities involved 
typing letters, station regulations, and the Station 
Bulletin, and assisting in maintaining the operational 
publications file.  Contrary to his testimony that he could 
not type, the report indicated that he was an expedient 
typist but sacrificed quality for quantity which required his 
work to be retyped.  The report also noted that he kept his 
typewriter in extremely clean condition at all times.  

As to his claim that he was reassigned to a civil engineering 
unit as a "seamen" two weeks after arriving in Alaska and 
worked at that job for nine months (T p.9), his personnel 
records show that he was assigned to the 5073rd AB Squadron 
for his entire tour of duty from September 1965 to August 
1966, and that his permanent grade was that of an Airmen 
Second Class, not a "seamen."  While his duty title was 
amended to administrative specialist/civil engineer on 
December 28, 1965, there was no indication of any change in 
his duty assignments or administrative responsibilities.  An 
evaluation report for the period December 28, 1965 to June 
12, 1966, showed that he was responsible for maintaining 
administrative files and for proper preparation of 
correspondence, messages, reports, and their timely 
submission.  He was also responsible for affecting orderly 
movement of mail between Civil Engineering and the Station 
Headquarters, and conducted OJT training classes for 
administrative specialists.  The report noted that he 
possessed excellent potential but utilized it sparingly, and 
that his attitude fluctuated frequently.  

The veteran also testified that he developed a number of 
chronic symptoms, including a cough, sore throat, hoarseness, 
and bleeding in his throat about one to two months after he 
was initially exposed to herbicides in Alaska, and that he 
was treated on numerous occasions thereafter for what the 
doctors diagnosed as a common cold.  (T p. 8-9).  

While the service medical records showed that he was treated 
for some of the symptoms claimed, all but one of the 
treatments were prior to his arrival in Alaska.  The service 
medical records showed that he was treated for chronic nose 
bleeds twice in March 1963; for hoarseness and a sore throat 
of one day duration (diagnosed as laryngitis) in April 1963; 
for vasomotor rhinitis once in May and again in June 1964, 
and for slight hoarseness (diagnosed as an upper respiratory 
infection) in February 1965.  All of these treatments were 
prior to his assignment in Alaska.  

The veteran was seen for a sore throat only once while he was 
in Alaska, on October 1, 1965, less than two weeks after he 
arrived.  The veteran's symptoms at that time included a 
productive cough, sore throat and chest congestion; the 
diagnosis was a common cold.  Other than this one occasion, 
the service medical records do not show any further, 
complaints, treatment, or symptoms associated with a chronic 
cough, sore throat, hoarseness, or bleeding in his throat.  
In fact, on a Report of Medical History for discharge from 
service in August 1966, the veteran specifically denied any 
ear, nose or throat trouble, chronic or frequent colds, 
sinusitis, hay fever, chronic cough, or coughing up blood.  
His nose, sinuses, mouth and throat, and neurologic systems 
were normal on examination, and no pertinent abnormalities 
were noted, other than enucleated tonsils.  

The veteran's testimony that he participated in chemical 
testing, worked as a stevedore, and loaded barrels with 
cluster bombs attached onto C-130 cargo planes, then pushed 
them out of the plane at about 100 feet so that they would 
explode just above the ground to spread the chemicals over 
the area (T p. 6-7), is simply not corroborated in the 
record.  The Board is cognizant that the record shows that he 
was designated as a member of the Air Base CBR Team in 
November 1965.  However, there is no evidence that he was 
ever assigned duties involving the actual handling of 
hazardous materials.  Reportedly, although he was designated 
as a member of the CBR Team, he was not given any formal 
training other than a few hours of basic education on the 
subject.  There is no actual persuasive evidence that the 
designation was a duty assignment in that his service 
personnel records and evaluation reports for his entire tour 
of duty showed that he was an orderly room clerk and that his 
principal responsibilities were administrative in nature.  
There is no indication that he was ever assigned to work with 
hazardous materials.  

The veteran's testimony on the subject of his exposure to 
hazardous material, particularly in light of his assertion 
that he was given hazardous material training also reveals 
some inconsistencies.  He testified that he was given 
training, but was never told that he would be handling any 
hazardous material and was never provided with any protective 
gear.  (T p. 15-16).  At the DRO hearing, he testified that 
he didn't know what was in the barrels he was off loading, 
but then went on to say that most of it was chemicals and 
disaster waste materials which were unmarked and classified.  
(T p.3)  Similarly, twice at the video hearing (T p. 6 and 
16), he testified that he had no idea what was in the barrels 
or what the nature of the substance that spilled on him was.  
However, later in the hearing he testified that they told him 
that it was a herbicide.  (T p. 19).  The Board observes that 
there is no competent evidence that the veteran was ever 
assigned to work around or was exposed to herbicides, 
including Agent Orange, in service.  Moreover, there is no 
evidence that any such herbicides were transported, sprayed, 
stored, or tested at the Air Base in Alaska.  

The veteran also testified that he has had chronic, recurring 
hoarseness, cough, and bleeding in his throat since his 
discharge from service, and that he sought medical attention 
for his symptoms about once or twice a year.  (T p. 10; see 
also DRO hearing p.4).  Although he testified that most of 
the doctors who treated him were deceased (T p. 20; DRO T p. 
8), he offered no explanation for the absence any signs, 
symptoms, or treatment in the four years prior to the onset 
of his symptoms in 1998.  Specifically, the evidence of 
record includes private progress notes by Dr. Terrill showing 
treatment from 1994 to 1999.  Conspicuously absent are any 
findings or mention of the claimed chronic symptoms prior to 
November 1998.  In fact, the veteran did not even manifest a 
common cold during that time.  When he was seen in November 
1998, the veteran reported a history of coughing up blood, a 
sore throat, and a tender gland on the left side of his neck 
for one month.  The veteran denied any hoarseness and never 
mentioned any history of a chronic cough, sore throat, or 
other related symptoms.  He did report that his grandfather 
had throat cancer and had been a chronic smoker, but said 
that he was not a smoker and did not drink.  

The evidentiary record includes an opinion by a VA physician 
in December 2002, to the effect that while the veteran's 
symptoms in service were consistent with possible 
presentations of squamous cell carcinoma, they were too 
remote from the first presentation of cancer some 33 years 
later.  The physician concluded that the veteran's symptoms 
in service were not early manifestations of the later 
developed cancer.  The physician commented that exposure to 
toxins, such as smoking, can irritate the throat and lead to 
the development of cancer.  However, he did not relate the 
veteran's cancer to any such exposure.  

In July 2006, the claims file was referred for a medical 
expert opinion by a specialist in oncology.  In October 2006, 
the Chief of Hematology Oncology at a VA Medical Center, 
indicated that the claims file was reviewed and provided a 
detailed description of the veteran's medical history and a 
discussion of the relevant medical literature and studies on 
the subject of head and neck carcinomas.  The specialist 
discussed the risk factors and pathogenesis of such cancers, 
and noted that oropharyngeal cancers, particularly tonsillar 
cancers tended to occur in nonusers of tobacco and alcohol, 
and that only a fraction of those exposed to tobacco and 
alcohol ever developed head and neck cancers.  The specialist 
noted that the veteran was not a drinker or smoker.  Other 
potential risk factors included genetic susceptibility and 
occupational exposure to various agents, including 
pesticides, asbestos, polycyclic hydrocarbons, leather and 
paint workers, and farming.  The specialist noted that there 
was no objective evidence that the veteran was exposed to any 
specific agents in service or subsequent thereto, but that 
there was a positive family history of throat cancer in the 
veteran's father and grandfather.  The specialist also noted 
that all of the veteran's symptoms in service were present 
before he was stationed in Alaska, and that all of his 
symptoms were consistent with the various diagnosis rendered 
at the time of treatment.  The specialist concluded that it 
was not at least as likely as not that the veteran developed 
manifestations of his current cancer in service or that his 
cancer was related to any noxious exposure in service.  

The Board finds the medical expert opinion persuasive in that 
it was based on a longitudinal review of the entire record.  
The opinion provided a detailed discussion of all relevant 
facts, addressed the various manifestations suggestive of 
other possible etiologies, and offered a rational and 
plausible explanation for concluding that the veteran's 
oropharyngeal tonsillar squamous cell carcinoma was not 
related, in any way to service.  The only contrary opinion is 
the one offered by Dr. Terrill which, as discussed above, was 
based on the assumption of unsubstantiated assertions which 
have been shown to be uncorroborated by competent evidence.  
The other opinions of record, while ruling out possible 
etiologies, do not relate the veteran's cancer to any event 
in service.  

The underlying basis of the veteran's claim is that he 
believes he was exposed to herbicides in service.  His 
testimony notwithstanding, he concedes that he has no first 
hand knowledge that he was ever exposed to herbicides in 
service.  Moreover, extensive research by JSRRC and of 
Department of Defense records failed to reveal any 
documentation that herbicides were transported, sprayed, 
stored, or tested at the AFB in Alaska.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to attest to the fact 
that what he experienced in service is the same condition 
that is his current diagnosis.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In light of the discussion above, the Board finds no basis 
for a favorable disposition of the veteran's claim of service 
connection for oropharyngeal tonsillar squamous cell 
carcinoma, to include as due to herbicide exposure.  
Accordingly, the appeal is denied.  

ORDER

Service connection for oropharyngeal tonsillar squamous cell 
carcinoma is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


